 



EXHIBIT 10.1
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
AMENDMENT NUMBER 6
          This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT NUMBER 6
(“Amendment”) is made as of the 26th day of April, 2006, by and among PHOENIX
FOOTWEAR GROUP, INC., a corporation formed under the laws of the State of
Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Agent”), a
New York banking corporation, with offices at 255 East Avenue, Rochester, New
York 14604 as administrative agent for the Lenders, and each of the LENDERS (as
defined in the Agreement described below).
          This Amendment amends the Amended and Restated Credit Facility
Agreement (“Credit Agreement”) dated as of August 3, 2005 made between Borrower,
the Agent, and the Lenders described therein, as previously amended by Amendment
Number 1, 2, 3, 4 and 5.
          1.      The definition of “Bridge Loan Maturity Date” contained in
Section 1.1 of the Credit Agreement is hereby amended to read in its entirety as
follows:
“Bridge Loans Maturity Date” means June 1, 2006.
          2.      In connection with this Amendment the Borrower agrees to pay
to the Bank an amendment fee of $10,000 as well as the Bank’s legal fees in
connection herewith.
          3.      All other terms of the Credit Agreement shall remain in full
force and effect.
          4.      Borrower represents and warrants that no Event of Default, or
event that with the giving of notice or the passage of time or both would
constitute an Event of Default, under the Credit Agreement has occurred and is
continuing.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent
      By:   /s/ John C. Morsch         John C. Morsch        Administrative Vice
President        PHOENIX FOOTWEAR GROUP, INC.
      By:   /s/ Kenneth Wolf       Title:  CFO             

 